           Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


CARL J. THOMPSON,                            §
              Plaintiff                      §
                                             §
v.                                           §
                                             §          CIVIL ACTION NO.
                                             §           5:20-cv-1374
                                             §
INTACT SERVICES USA LLC and                  §
ONEBEACON INSURANCE                          §
PENSION PLAN,                                §
              Defendants                     §


                    PLAINTIFF’S ORIGINAL COMPLAINT

      Intact Services USA LLC and OneBeacon Insurance Pension Plan are

wrongfully withholding pension benefits due Carl J. Thompson.

                                     I. PARTIES

      1.       Plaintiff Carl J. Thompson is a resident of San Antonio, Bexar

County, Texas.

      2.       Defendant Intact Services USA LLC is the plan administrator of the

OneBeacon Insurance Pension Plan and can be served with citation by serving its

agent for service of legal process Corporation Service Company d/b/a Lawyers

Incorporating Service Company, 211 East 7th Street, Suite 620, Austin, Texas

78701-3218.




                                         1
            Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 2 of 9




       3.       Defendant OneBeacon Insurance Pension Plan (the Plan) is a

pension plan that owes pension benefits to Plaintiff Carl J. Thompson. The Plan

can be served by serving the Plan administrator, Intact Services USA LLC,

through its agent for service of legal process Corporation Service Company d/b/a

Lawyers Incorporating Service Company, 211 East 7th Street, Suite 620, Austin,

Texas 78701-3218.

                            II. JURISDICTION AND VENUE

       4.       This lawsuit is a claim for pension benefits provided by an ERISA

pension benefit plan brought under 29 U.S.C. §1132(a)(1)(B) and a claim for

injunctive relief brought under 29 U.S.C. §1132(a)(3). This court has jurisdiction

over this claim for pension benefits under 29 U.S.C. §1132(e)(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”).              Venue is proper in the

Western District of Texas, San Antonio Division, in accordance with 29 U.S.C.

§1132(e)(2) as the pension benefit payment obligations due under the Plan are to

Thompson at his home in San Antonio, Texas.

                            III. STATEMENT OF FACTS

       5.     Jerry Thompson worked for OneBeacon Insurance and was a vested

participant in the Plan when he retired. He began receiving pension benefits under the

Plan on July 1, 2000, the first month after he turned 62 years of age. His pension benefit

was $3,010.28 a month.

       6. Approximately six years later, on June 30, 2006, Mr. Thompson was sent a

letter from the Plan administrators. They advised that he had been overpaid from the



                                            2
            Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 3 of 9




inception of the payment of his pension benefits. Due to their miscalculation, specifically

their failure to account for Thompson’s eligibility for a Social Security Supplement, the

plan administrators indicated that he should have been receiving $2,449.21 per month

rather than $3,010.289 per month, a difference of $561.07 per month.             The plan

administrators advised Thompson that as of June 30, 2006 his pension benefit would be

corrected regarding future payments and that he owed the Plan $40,733.64, the sum of

the overpayments made over the six-year period from July 1, 2000 until July 1, 2006.

       7. Thompson was given two options to rectify the Plan administrators’ mistake:

1) he could remit a check to the Plan in the amount of $40,733.64 in order to cover the

overpayment, or 2) he could make the repayment through a reduction in his future

pension benefit payments. He was asked to return the form acknowledging his agreement

to one of these two options. He didn’t return the form. Thompson’s pension was reduced

to $2,473.70 per month for the months of July and August, 2006. Subsequently, his

revised pension benefit, $2,449.21, was reduced another $362,69 per month, making his

pension benefit $2,111.01 per month beginning in September 2006.

       8.     The Plan administrators deducted $362.70 per month from Thompson’s

pension year after year to collect the $40,733.64 overpayment made as a result of their

mistake. In June, 2015, Thompson sent a letter to the Plan administrators, indicating that

by January 2016 the full amount that was overpaid, $40,733.64, would be collected.

Thompson requested that his pension benefit be increased by $362.69 per month

beginning January 1, 2016, i.e. that he be paid his full pension without reduction due to

the overpayment.




                                            3
         Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 4 of 9




       9. In response, the Plan administrators said they would be reducing his pension

by $362.69 per month for his lifetime. They also advised that due to the time value of

money, the overpayment would not be satisfied by January 1, 2016.                  The Plan

administrators responded as follows:

               “…However, the time value of money (i.e. interest) is being charged from
               when the error was discovered and you were given the opportunity to
               repay it in full or have your monthly lifetime pension reduced by the
               actuarially equivalent amount. The Plan’s actuarial equivalence basis is
               5.5% interest rate and 1984 Unisex Pension Mortality Table setback 2
               years.”

       10. Thompson continued his dialogue with the Plan administrators, requesting

further explanation as to why his pension wouldn’t be increased, i.e. why the deductions

wouldn’t stop during his lifetime since the debt had been repaid in full. The Plan

administrators advised that they had given the matter a full review and that Thompson

wasn't entitled to an increase in pension benefits.

       11. Accepting the Plan administrators’ argument that the time value of money

must be accounted for when a plan reimbursement is made over time, but not accepting

that it was lawful for the Plan administrators to arbitrarily apply the deduction for his

lifetime, Thompson sent the Plan administrators a letter in November 2016 that included

a loan amortization schedule.       The loan amortization schedule assumes a loan of

$40,773.64 (the amount overpaid due to the Plan administrators’ error) and a 5.5%

interest rate, the interest rate applied by the Plan administrators in calculating the monthly

repayment. The loan amortization shows that as of mid-November 2019 a total sum of

$57,669.19 was paid to the Plan in 159 payments of $362.70 per month.                    The

amortization schedule that Thompson provided showed that as of November 2019, the




                                              4
            Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 5 of 9




Plan would receive full repayment of the principal, $40,773.64, and $16,659.98 in

interest.

        12. The Plan administrators, referring to IRS regulations, indicated that they

believed that the original decision was correct, that they could lawfully continue the

$362.70 monthly deduction for the length of Thompson’s lifetime, regardless of the

amount that ended up being collected. They advised Thompson that they would not

respond to any further inquiries regarding his pension.

        13. At no time during this dialogue did the Plan administrators comply with the

claims procedures established by the Secretary of the U.S. Department of Labor

(Secretary), 29 CFR §2560.503-1.

        14. Thompson continued to repay the debt to the Plan with an interest rate of

5.5% per annum through a reduction of his pension at the rate of $362.70. In November

2019, the debt of $40,773.64 was paid in full, and, in addition, the Plan received

$16,659.98 in interest. Despite being repaid in full and reaping the benefit of a high

interest rate, in December, 2019 and thereafter, the Plan administrators have continued to

deduct $362.70 from Thompson's pension.

        15. Thompson hired the undersigned counsel, who requested by letter dated

February 19, 2020 that Thompson's full pension of $2,449.21 be resumed, effective

December 1, 2019, since the debt had been repaid with substantial interest.     The Plan

was advised that as of mid-November, 2019, they were violating the nonforfeitability

requirements of ERISA and the Plan. The Plan administrators were told to consider the

letter a formal claim for benefits. The Plan administrators did not respond.




                                            5
        Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 6 of 9




      Exhaustion of Appeal Requirements

      16.    The Plan administrators never complied with the claims procedures

established by the Secretary, 29 C.F.R. §2560.503-1, during this dialogue regarding

Thompson's pension.        Since the Plan administrators failed to comply with

ERISA's claims procedure regulations, Thompson is deemed to have exhausted the

administrative remedies available under the Plan and may proceed with this claim

for benefits under the Plan. 29 C.F.R. §2560.503-1(l)1.

      Standard of Review

      17.    Since the Plan administrators did not comply with claims procedures

required by the Plan and the Secretary, this matter should be reviewed under a

preponderance of the evidence standard of review. In the unlikely event that the

Court determines that the Plan administrators have retained any discretionary

authority, the Plan administrators have abused their discretion in continuing to

take a portion of Thompson's pension benefit after November 2019.

                    IV. CAUSES OF ACTION UNDER ERISA

Count I:    Claim for Pension Benefits
            Under 29 U.S.C. §1132(a)(1)(B) of ERISA

      18. The Plan has been repaid in full for the Plan administrator's mistake,

with substantial interest. The Plan administrators no longer have Plan authority to

take a portion of Thompson's pension. Thompson has a right to additional pension

benefits under the Plan beginning in November 2019. In November 2019 he is




                                         6
         Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 7 of 9




entitled to $235.57 in additional benefits.       Beginning December 2019 and

thereafter he is entitled to an additional pension benefit of $362.70 per month.

Count II:     Claim for Injunctive Relief Under 29 U.S.C. §1132(a)(3)

       19. After Thompson repaid the debt in full, with substantial interest, the

Plan administrators have continued taking of a portion of Thompson's pension

benefit in mid-November 2019 and thereafter. This action amounts to conversion

and is a violation of the nonforfeitability requirements for vested pension plan

benefits established by 29 U.S.C. §1053(a) of ERISA. This Court should enjoin

the Plan administrators from taking a portion of Thompson's pension benefit after

November 2019 because, as of December 1, 2019, the taking of a portion of

Thompson's pension operates as a forfeiture of his vested pension in violation of

29 U.S.C. §1053(a).

                          V. RELIEF REQUESTED

       20. As of mid-November, 2019, the Plan no longer authorized the

continued taking of a portion of Thompson's pension. The Plan had been paid

back in full, with substantial interest. Under the Plan, Thompson is entitled to

additional pension benefits in the amount of $235.57 for November, 2019 and

$362.70 per month beginning December 1, 2019.             Through March of 2021,

Thompson is entitled to the sum of $5,676.07 in back benefits.            Thompson

requests these back benefits as well as additional monthly benefits that accrue

beginning April 1, 2021 and during the pendency of this litigation at the rate of

$362.70 per month.


                                         7
            Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 8 of 9




       21. Thompson requests injunctive relief under 29 U.S.C. §1132(a)(3) of

ERISA. This court should enjoin the Plan administrators from taking a portion of

Thompson's pension. This action violates the nonforfeitability rule for vested

pensions, 29 U.S.C. §1053(a).

                         VI. ATTORNEY’S FEES

       22. Thompson requests his attorney’s fees and costs under 29 U.S.C.

§1132(g).

                                CONCLUSION

       Wherefore, premises considered, Thompson requests back benefits in the

amount of $5,676.07, plus monthly pension benefits that accrue after April 1, 2021

but while this case is pending at the rate of $362.70 per month. He also requests

that the Plan administrators be enjoined from continuing to take $362.70 per

month from his pension, as this taking violates the nonforfeitability rule for vested

pensions. He also requests his attorney’s fees, for pre-judgment interest at the

maximum rate allowed by law, post-judgment interest, and for such other and

further relief, both at law and in equity, to which he may show himself to be justly

entitled.




                                         8
Case 5:20-cv-01374 Document 1 Filed 12/02/20 Page 9 of 9




                      Respectfully Submitted,

                      Law Office of Jeffrey E. Dahl
                      The Travis Building
                      405 N. St. Mary’s Street, Suite 242
                      San Antonio, Texas 78205
                      (210) 527-0900 (Telephone)
                      (210) 527-0901 (Facsimile)
                      jdahl@erisaattorneyintexas.com

                      By: /s/ Jeffrey E. Dahl
                      Jeffrey E. Dahl
                      State Bar No. 05310900
                      Attorney for Plaintiff Carl J. Thompson




                            9
